Detailed Action
This action is in response to after final amendments filed on 06/04/2021
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant's Response dated 06/04/2021, Applicant amended claim 1.  Applicant argued against various rejection cited in the office action mailed on 02/04/2021. 
In light of applicant’s amendments/remarks, all objection/rejections set forth previously are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 06/25/2021 with Michael J. Medley (reg. 57058). 

	Please amend the application as follows:

Amend claim 7:

7. (Currently Amended) The method of claim 1, wherein the supplemental content item is caused to be presented on the electronic page with the image responsive to the search system identifying the supplemental content item
	

Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 11, and 18 are allowable in light of the prior art made of record.
Accordingly, claims 1-2, 4-7, 9-18, and 20-23 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art can be found to singularly or in combination disclose or render obvious the combination of limitations recited by independent claims 1, 11, and 18. 
Additional reasons for allowance can be found in applicant’s response dated 06/04/2021 (pages 10-13). 
Accordingly, claims 1-2, 4-7, 9-18, and 20-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144